Citation Nr: 1241459	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy of the right eye, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of this of this hearing is of record.

During the course of the Veteran's appeal, the RO awarded service connection for coronary artery disease and diabetic retinopathy of the left eye, as well as special monthly compensation for erectile dysfunction.  As this represents a full grant of these issues previously on appeal, they are no longer before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the Veteran's claims.

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have, nor had at any point pertinent to the claim, diabetic retinopathy of the right eye.
CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy of the right eye, to include as secondary to service-connected diabetes mellitus, are not met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letter mailed in April 2007, prior to the initial adjudications of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and post-service VA and private treatment records, as well as the report of a September 2007 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2008 DRO hearing, as are various written statements provided by the Veteran, and by his representative, on his behalf. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

The Veteran contends that he is entitled to service connection for diabetic retinopathy of the right eye, as he believes that this disability stems from his service-connected diabetes mellitus type II.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for diabetic retinopathy of the right eye, to include as secondary to service-connected diabetes mellitus, is not warranted.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to eye disability or diabetic retinopathy.  The Veteran's vision was note to be 20/400 uncorrected bilaterally and 20/20 corrected bilaterally on the Veteran's September 1966 entrance examination and March 1969 discharge examination.  There were no abnormalities with respect to the claimed disability found on the March 1969 discharge examination.   

Following service, various private treatment records reflect a diagnosis of diabetes mellitus type II in the early 1990s.  These treatment records do not discuss a diagnosis of diabetic retinopathy.  A March 1999 report from Dr. H. reflects that the Veteran's vision was good.  

A February 2007 private treatment report from the Spindel Eye Associates reflects that the Veteran was seen for evaluation of diabetic retinopathy.  After examination, a diagnosis of diabetes mellitus type II, without ophthalmic complications, along with myopia and astigmatism of the right eye, was assigned.  

On VA treatment in April 2007, the Veteran reported blurred vision and that he wore glasses.  

A June 2007 VA outpatient treatment report reflects a history of diabetes mellitus without retinopathy, neuropathy, or nephropathy.  The Veteran was then seen in optometry, where a diagnosis of diabetes mellitus type II with no diabetic retinopathy of the right eye was assigned.  The examiner noted that there was mild diabetic retinopathy of the left eye.  The Veteran also had bilateral mild cataracts.

The Veteran was also seen at the VA eye clinic in July 2007 for refraction.  The Veteran complained that his vision could be a lot better than what he saw with his current glasses.  He reported that his intermediate and near vision was not good with his current glasses.  An impression of myopia/presbyopia was indicated.

On VA examination in September 2007, the Veteran reported that he had been diagnosed with diabetes mellitus approximately 15 years prior to examination.  He complained of difficulty with nighttime driving and reported that his vision had gradually worsened.  After eliciting a medical history and performing an examination of the eye, the examiner diagnosed type II diabetes with no retinopathy of the right eye and minimal nonproliferative diabetic retinopathy of the left.  He indicated that the Veteran had no vision-threatening retinopathy at that time.  He also diagnosed cataracts and myopia/presbyopia.

An August 2008 VA eye clinic note reflects that the Veteran reported mild change in distance vision.  After examination, the treating optometry resident noted an impression of type II diabetes mellitus with no retinopathy of the right eye, and mild retinopathy of the left eye.  

During the Veteran's August 2008 DRO hearing, he reported that he had been diagnosed with diabetic retinopathy.

Continued VA outpatient treatment records dated through 2010 likewise do not reflect a diagnosis of diabetic retinopathy of the right eye.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, even if the Board were to accept the Veteran's contentions as to diabetic retinopathy right eye related to his service-connected diabetes mellitus, the claim for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  However, as indicated above, the question of medical diagnosis upon which this claim turns is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to persuasively establish current bilateral hip disability.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997). 

To the extent that the Veteran has been diagnosed with defective vision of the right eye both in service and after service, the Veteran is likewise not entitled to service connection.  In addition to the regulations regarding service connection cited above, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect, and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990) (O.G.C. Prec. 67-90) at 1. Thus, the relevant regulations provide that refractory errors of the eye are defects and not entitled to compensation.

There is no other indication in the record of a right eye disability that is related to service or service-connected disability.  

For all the foregoing reasons, the Board finds that the claim for service connection for diabetic retinopathy of the right eye, to include as secondary to service connected diabetes mellitus type II, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for diabetic retinopathy of the right eye, to include as secondary to service-connected diabetes mellitus type II is denied.


REMAND

The Board finds that further RO action on the remaining claim for service connection for hypertension is warranted.

The Veteran contends that his hypertension is caused by or aggravated by his service-connected diabetes mellitus type II.

As indicated above, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439.  

The Veteran's post-service treatment records reflect a diagnosis of hypertension as early as 1985, and the Veteran reported during his DRO hearing that he was diagnosed in 1984 or 1985.  The earliest treatment records reflecting diagnosis of diabetes mellitus are from the early 1990s.  The Veteran reported that his glucose levels reached diabetic levels-over 126 according to the American College of Physicians-in 1991.

In a December 2007 statement, private physician Dr. B. reported that he diagnosed the Veteran with diabetes mellitus type II in April 1993.  He indicated that, on reviewing prior VA records, the Veteran's glucose values from July 1985 were elevated at 123, suggesting a prediabetic state.  As such, he found that it could be argued that the Veteran's diabetes mellitus type II had been an occult condition contributing to all his subsequent vascular medical problems. 

In this case, the Veteran was afforded two VA examinations in September 2007 and September 2008 to determine if the Veteran's hypertension is related to his service-connected diabetes mellitus type II.  In both instances, the examiners determined that the Veteran's hypertension predated his diabetes mellitus.

However, while these examiners found that the Veteran's hypertension existed prior to the diagnosis of diabetes mellitus, they did not address Dr. B's report of a pre-diabetic state that possibly led to the development of hypertension.  Moreover, these examiners did not offer an opinion as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus type II.

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, the Board finds that additional corrective action to obtain on opinion on the etiology of the Veteran's hypertension is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

 1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed hypertension.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO or the AMC should arrange for the Veteran to undergo VA examination.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension, was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus type II.

In rendering the requested opinion, the physician should consider and discuss all post-service treatment records, to specifically include the December 2007 report from private physician Dr. B.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


